IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JAMES E. LEADBITTER AND TAMMY M.             : No. 86 WAL 2020
 LEADBITTER, HIS WIFE                         :
                                              :
                                              : Petition for Allowance of Appeal
              v.                              : from the Order of the Superior Court
                                              :
                                              :
 KEYSTONE ANESTHESIA                          :
 CONSULTANTS, LTD., A CORPORATION,            :
 CHRISTOPHER MERCK, D.O., AJOY                :
 KATARI, M.D., JOHN P. WELDON, M.D.,          :
 LAURA V. MCNEILL, M.D., AND ST. CLAIR        :
 HOSPITAL                                     :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 CARMEN PETRAGLIA, M.D. AND SOUTH             :
 HILLS ORTHOPAEDIC SURGERY                    :
 ASSOCIATES, A CORPORATION                    :
                                              :
                                              :
 PETITION OF: ST. CLAIR HOSPITAL              :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2020, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by petitioner, are:


(1)   Whether the Superior Court’s holding directly conflicts with the
      Pennsylvania Peer Review Protection Act, 69 P.S. §§ 425.1, et seq., and
      misapplies Reginelli v. Boggs, 181 A.3d 293 (Pa. 2018), by ordering the
      production of acknowledged “peer review documents” solely because they
      were maintained in a physician’s credentialing file?
(2)   Whether the Superior Court’s holding directly conflicts with the Federal
      Healthcare Quality improvement Act, 42 U.S.C. § 11137(B)(1), and federal
      regulations which protect from disclosure, responses to statutorily-required
      inquiries of the national practitioner data bank, by ordering the production
      of such documents solely because they were maintained in physician’s
      credentialing file?




                                  [86 WAL 2020] - 2